Title: To Thomas Jefferson from Frederick Winslow Hatch, 2 January 1824
From: Hatch, Frederick Winslow
To: Jefferson, Thomas


Dear Sir
Charlottse Friday
2nd Jany 1824—
You will regret to learn that Mrs Southall is no more.She died last Evening between 9 & 10 OClock.—The family are much distress’d, but otherwise as well as could be expected.—You will recollect that Mrs Southalls child who died about a year ago was buried at yrMonticello’ Burying Ground, & the object of this communication is to ascertain in behalf of this afflicted familyif it would be agreeable to you, that the remains of Mrs Southall be confided to the same spot of earth where her child lies entomb’d.—It is not propos’d that the funeral shall take place before tomorrow: but with your permission the necessary arrangements will be made today, for the interment.—Your reply, by the return of today, will very much ObligeDear SirYours very respectfullyFWHatch.—